 



EXHIBIT 10.1

          THE PACIFIC LUMBER COMPANY
   
P.O. Box 37
T: (707) 764-2222

  Scotia, CA 95565
www.Palco.com    
 


LETTER WAIVER

March 10, 2005

Mr. Rob Dalton, Vice President
Bank of America Business Capital
55 South Lake Avenue, Suite 900
Pasadena, CA 91101

RE:  Letter Waiver to each Lender under the Credit Agreement referred to below

Gentlemen:

     We refer to the Credit Agreement dated as of January 23, 2004, as amended
from time to time (the “Credit Agreement”), among the undersigned and you.
Unless otherwise defined herein, the terms defined in the Credit Agreement shall
be used herein as therein defined.

     We refer to the Third Amendment dated as of February 22, 2005 which, in
part, provided for a limited waiver with respect to compliance by us with the
provisions of Section 7.27 of the Credit Agreement for the fiscal quarter ending
December 31, 2004 solely as it relates to Section 8.3(a)(ii) of the Credit
Agreement. This limited waiver was granted through March 11, 2005.

     We hereby request that you extend the limited waiver granted to us under
the Third Amendment for a further period, to end on March 18, 2005.

     If you agree to the above waiver extension, please evidence such agreement
by executing and returning at least two counterparts of this waiver to Shearman
& Sterling LLP, 525 Market Street, Suite 1500, San Francisco, 94105, Attention:
Eldyne Perrou. This waiver extension shall become effective as of the date first
above written when counterparts of this waiver extension shall have been
executed by all parties hereto. This waiver extension is subject to the
provisions of Section 11.1 of the Credit Agreement.

     No waiver granted under the terms of this letter shall constitute a waiver
of any rights which you have under the Credit Agreement or otherwise arising
from any other Event of Default, and the undersigned recognize that you hereby
reserve any and all of your rights to take any action or exercise any remedy
available to you at any time, and from time to time arising from any other Event
of Default, including without limitation, any remedy referred to in Section 9.2
of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Bank of America
March 10, 2005
Page 2

     This waiver may be executed in any number of counterparts and by any
combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same waiver.

                  Very truly yours,
 
                THE PACIFIC LUMBER COMPANY
 
           

  By   /s/ Gary L. Clark    

           

  Title:   Vice President Finance and Administration and
Chief Financial Officer    
 
                BRITT LUMBER CO., INC.
 
           

  By   /s/ Gary L. Clark    

           

  Title:   Vice President Finance and Administration and
Chief Financial Officer    
 
                Agreed as of the date first above written:
 
                BANK OF AMERICA, N.A., as Agent and Lender
 
           

  By   /s/ Robert M. Dalton    

           

      Robert M. Dalton
Vice President
Bank of America Business Capital    

 